[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MISCELLANEOUS ORDERS
I
The motion of the intervening plaintiff, Yale-New Haven Hospital, for leave to fully participate in jury selection and trial is granted to the extent that it will be permitted to participate in the jury selection process and in all other aspects of the trial. In accordance with the "unity of interest" rule, however, it will have no peremptory challenges. At the time that the case is introduced to a jury panel, the judge presiding CT Page 10537 over jury selection will make a statement to the panel substantially as follows:
         The plaintiff in this action is John Doe, who is in fact a woman. The defendant in this action is Yale University. Dr. Doe brings this action for personal injuries she suffered during her internship in 1988. Dr. Doe claims that because of the negligence of Yale University, she contracted the HIV virus and will develop AIDS. Yale University denies responsibility for Dr. Doe's injuries. Dr. Doe is represented by Michael Koskoff and James Horwitz of Koskoff, Koskoff  Bieder; Yale University is represented by William Doyle of Wiggin and Dana. In 1988 Dr. Doe was an employee of Yale-New Haven Hospital. Suzannah Nigro of Williams, Cooney and Sheehy is here representing the interests of Yale-New Haven Hospital.
                                   II
All materials relating to the plaintiff's motion for permission to file a motion for summary judgment shall be filed no later than 4 p.m. on Friday, October 24, 1997. The motion for permission to file a motion for summary judgment has been written in on the undersigned's nonarguable short calendar for Monday, October 27, 1997. The court presently anticipates deciding this motion on the papers, but should it decide to entertain oral argument, such argument will be scheduled on or about October 29, 1997.
                                   III
If the motion for permission to file a motion for summary judgment is granted, the plaintiff's motion for summary judgment will be heard on Monday, November 17, 1997, at 9:30 a.m. Additionally, and independent of whether the motion for permission to file a motion for summary judgment is granted, the court will, on November 17, 1997, also hear arguments on the defendant's motion for summary judgment and any motion to strike special defense to be filed by the plaintiff and/or the intervening plaintiff. With respect to all motions to be heard on November 17, 1997, all materials in support of and opposition to CT Page 10538 these motions must be filed no later than 4 p.m. on Friday, November 14, 1997.
                                   IV
With respect to all of the documents referred to in paragraphs II and III, parties are to furnish the undersigned with courtesy copies as well as WordPerfect 5.1 diskettes at the same time that the originals are filed with the clerk.
                                    V
Jury selection will commence on Friday, October 24, 1997, at 10 a.m. The evidence shall commence on Tuesday, December 2, 1997, at 10 a.m.
Jonathan E. Silbert, Judge